Exhibit 10.16

(Form of Restricted Stock Unit Agreement for Executive Officers)

 

VERITONE, INC.

RESTRICTED STOCK UNIT AGREEMENT

RECITALS

A.The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B.The Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an award of restricted stock units to the Participant.

C.All capitalized terms in this Agreement shall have the meaning assigned to
them in Paragraph 16.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of RSUs.  The Corporation hereby grants to the Participant, as of the
Grant Date, an award of restricted stock units (“RSUs”) under the Plan (the
“Award”).  Each RSU represents the right to receive one share of Common Stock
(the “Share”) on the specified issuance date following the vesting of that
RSU.  The number of RSUs subject to the Award, the applicable vesting schedule
for those RSUs, the date on which Shares underlying those vested RSUs shall
become issuable to the Participant and the remaining terms and conditions
governing the Award shall be as set forth in this Agreement.

AWARD SUMMARY

Participant:

[PARTICIPANT NAME]

Grant Date:

[GRANT DATE]

Number of RSUs Subject to Award:

[NO. OF SHARES]

Vesting Schedule:

[VESTING SCHEDULE]

Issuance Schedule:

The Shares underlying the RSUs in which the Participant vests in accordance with
the vesting schedule above shall be issued on the date those particular RSUs
vest or as soon after that scheduled vesting date as administratively
practicable, but in no event later than the later of (i) the close of the
calendar year in which such vesting date occurs or (ii) the fifteenth day of the
third calendar month following such vesting date (the “Issue Date”).  

 

--------------------------------------------------------------------------------

 

2.Limited Transferability.  Prior to the actual issuance of the Shares pursuant
to RSUs which vest hereunder, the Participant may not transfer any interest in
the Award or the underlying Shares; provided, however, any Shares issuable
pursuant to vested RSUs hereunder but which otherwise remain unissued at the
time of the Participant’s death may be transferred pursuant to the provisions of
the Participant’s will or the laws of inheritance or to the Participant’s
designated beneficiary or beneficiaries of this Award.  

3.Cessation of Service.  Except as otherwise provided in Paragraph 5, should
Participant’s Service cease for any reason prior to vesting in one or more RSUs
subject to this Award, then the Award will be immediately cancelled with respect
to those unvested RSUs, and the number of RSUs will be reduced accordingly.  The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled RSUs.

4.Stockholder Rights.  The Participant shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares underlying the
RSUs subject to the Award until the Participant becomes the record holder of
those Shares following their actual issuance.

5.Change in Control.

(a)Should a Change in Control occur during the Participant’s period of Service,
then this Award may, as determined by the Plan Administrator in its sole
discretion, be (i) assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction, or (ii) replaced with a cash retention program of the
Corporation or any successor corporation (or parent thereof) which preserves the
value of the RSUs that have not vested at the time of the Change in Control and
provides for subsequent payout of such value.  Notwithstanding the foregoing, no
such cash retention program shall be established for this Award to the extent
such program would otherwise be deemed to constitute a deferred compensation
arrangement subject to the requirements of Code Section 409A and the Treasury
Regulations thereunder.  

(b)In the event that this Award is assumed, continued or replaced in accordance
with Paragraph 5(a), then any portion of the assumed, continued or replaced
Award that remains unvested immediately following the consummation of the Change
in Control shall continue to vest in accordance with the vesting schedule set
forth in this Agreement; provided, however, that in the event that Participant’s
Service is terminated by the Corporation or successor corporation without Cause
(as defined below) following a Change in Control, the remaining unvested portion
of the Award shall immediately vest in full.  For purposes of this Agreement,
“Cause” shall mean (i) a breach by Participant of a material provision of
Participant’s employment offer letter with the Corporation or of Participant’s
proprietary information and invention assignment with the Corporation, (ii)
failure or refusal by Participant to comply in any material respect with the
lawful policies, standards or regulations of the Corporation, (iii) gross
negligence or willful misconduct by Participant in the performance of
Participant’s duties or responsibilities to the Corporation that causes material
harm to the Corporation, its business or reputation, or (iv) Participant’s
conviction, guilty plea or plea of nolo contendere for any crime involving
financial impropriety or moral turpitude or in any felony criminal proceeding,
in each case that is materially detrimental to the reputation, character or

2

--------------------------------------------------------------------------------

 

standing of the Corporation; provided that, with respect to the actions, events
or conditions described in the foregoing clauses (i) and (ii) above, any
termination by the Corporation shall be presumed to be other than for Cause
unless (A) the Corporation provides written notice to Participant of the
applicable action, event or condition allegedly constituting Cause, and (B)
Participant fails to cure, rescind or otherwise remedy the applicable action,
event or condition described in such written notice within ten (10) days after
delivery of such written notice, provided that such action, event or condition
is capable of being cured, rescinded or remedied.

(c)In the event that this Award is not assumed, continued or replaced in
accordance with Paragraph 5(a), the RSUs shall automatically vest in full
immediately prior to the effective date of the Change in Control.  The Shares
subject to those vested RSUs will be issued immediately at that time or as soon
as administratively practicable thereafter, but in no event more than fifteen
(15) business days after the closing of the Change in Control
transaction.  Alternatively, the Participant’s right to the Shares may be
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
the Change in Control and distributed at the same time as such stockholder
payments.

(d)The Plan Administrator shall have the authority to provide that any escrow,
holdback, earn-out or similar provisions in the definitive agreement effecting
the Change in Control shall apply to any cash payment made under Paragraph 5(a),
Paragraph 5(b) or Paragraph 5(c) above to the same extent and in the same manner
as such provisions apply to a holder of a share of Common Stock.

(e)Immediately following the consummation of the Change in Control, this Award
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction.

(f)If this Award is assumed in connection with a Change in Control or otherwise
continued in effect, then this Award shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to the Participant in consummation of
such Change in Control, had the RSU vested immediately prior to such Change in
Control.  To the extent that the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent thereof) may in
connection with the assumption or continuation of this option and subject to the
Plan Administrator’s approval, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Change in Control, provided such common stock is
readily traded on an established U.S. securities market.

(g)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

3

--------------------------------------------------------------------------------

 

6.Adjustment in Shares.  Should any change be made to the outstanding Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation, reincorporation or other reorganization, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive.

7.Issuance of Shares.

(a)Upon the applicable Issue Date, the Corporation shall issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
applicable number of Shares.

(b)Except as otherwise provided in Paragraph 5, the settlement of all RSUs which
vest under the Award shall be made solely in Shares.  In no event, however,
shall any fractional Shares be issued.  Accordingly, the total number of Shares
to be issued pursuant to the Award shall, to the extent necessary, be rounded
down to the next whole Share in order to avoid the issuance of a fractional
Share.

8.Compliance with Laws and Regulations; Tax Withholding.

(a)The issuance of Shares pursuant to the Award shall be subject to compliance
by the Corporation and the Participant with all applicable requirements of law
relating thereto, including but not limited to all applicable federal, state or
local employment and income tax laws or regulations, and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such issuance.

(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this Award shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained.  The
Corporation, however, shall use its best efforts to obtain all such approvals.

(c)The Corporation shall have the right to require the Participant to pay to the
Corporation the amount of any Withholding Taxes and to take whatever action it
deems necessary, in its sole discretion, to protect the interests of the
Corporation in respect of such tax liabilities, including, without limitation,
withholding (or allowing Participant to elect to have the Corporation withhold)
a portion of the shares of Common Stock otherwise issuable under the Award in
satisfaction of all or a portion of such Withholding Taxes.

9.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns and the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.

4

--------------------------------------------------------------------------------

 

10.Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement.  All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

11.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this Award.  To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder.  For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
the Participant’s right to receive each such installment of shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.

12.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

13.Stockholder Approval.  If the Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may be issued under
the Plan as last approved by the stockholders, then this Award shall be void
with respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

14.No Impairment of Rights.  This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove the Participant from the Board at any time in accordance
with the provisions of applicable law.

15.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

5

--------------------------------------------------------------------------------

 

16.Definitions.  The following definitions shall be in effect under the
Agreement:

(a)Agreement shall mean this Restricted Stock Unit Agreement.

(b)Award shall mean the award of RSUs made to the Participant pursuant to the
terms of this Agreement.

(c)Board shall mean the Corporation’s Board of Directors.

(d)Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i)a merger, consolidation or other reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii)a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in liquidation or dissolution of
the Corporation;

(iii)the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or

(iv)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases to
be comprised of individuals who either (I) have been Board members continuously
since the beginning of such period (“Incumbent Directors”) or (II) have been
elected or nominated for election as Board members during such period by at
least a majority of the Incumbent Directors who were still in office at the time
the Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

(a)Code shall mean the Internal Revenue Code of 1986, as amended.

(b)Common Stock shall mean the Corporation’s common stock.

(c)Corporation shall mean Veritone, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Veritone, Inc.

6

--------------------------------------------------------------------------------

 

(d)Grant Date shall mean the date the RSUs are awarded to Participant pursuant
to the Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.

(e)Issue Date shall have the meaning indicated in Paragraph 1 of the Agreement.

(f)1934 Act shall mean the Securities Exchange Act of 1934, as amended.

(g)Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(h)Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

(i)Plan shall mean the Corporation’s 2017 Stock Incentive Plan.

(j)Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

(k)RSU shall have the meaning set forth in Paragraph 1 of the Agreement.

(l)Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor.  For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Participant is performing
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though the Participant may subsequently continue to perform services for that
entity.  Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation.

(m)Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

(n)Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates indicated below.

 

VERITONE, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

[PARTICIPANT NAME]

 

 

 

8